IN THE UNITED STA'I`ES DISTRICT COURT
FOR TI-IE SOUTHERN DISTRICT OF OI-IIO
WESTERN DIVISION
Noble Maseru,
Plaintit`f"(s),
Case Number: l:lch106
vs.
ludge Susan J. Dlott
University of Cincinnati,
Dct`cndant($),
ORDER
The Court has reviewed the Report and Recolnmendation of United States Magistrate
Judge Karen L. Litkovitz filed on lanuary 9_. 2013 (Doe. 18), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. ?2(b) expired January 23, 2019, hereby
ADOPTS Said Report and Reeommendation.
Aceordingly, dcf`endant’s motion to dismiss (Doc. ?) is DENIED as MOO'I`.
Del`endant"s motion t`orjudgrnent on the pleadings (Doc. IO) is DENIED.

IT IS SO ORDERED.

/6?¢¢4%$1 ®Z#/

ludge Susan .I
United Statcs District Court

